Citation Nr: 1504964	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for pterygium, claimed as an eye condition.

2. Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss, tinnitus, and vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

In November 2014, prior to promulgation of a decision on these claims, the Veteran submitted a statement through his representative indicating that he wished to withdraw the pending claims to reopen previously denied claims of service connection for pterygium and left ear hearing loss, tinnitus, and vertigo.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims to reopen previously denied claims of service connection for pterygium and left ear hearing loss, tinnitus, and vertigo have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in November 2014, the Veteran withdrew his appeal to reopen previously denied claims of service connection for pterygium and left ear hearing loss, tinnitus, and vertigo.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for reopening of the claims of service connection for pterygium is dismissed.

The appeal for reopening of the claim of service connection for left ear hearing loss, tinnitus, and vertigo is dismissed.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


